Citation Nr: 1237030	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  08-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran had active military duty from July 1976 to July 1979 in the Army, and from January 2004 to February 2005 in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama, and Columbia, South Carolina.  Jurisdiction over this case is currently in Montgomery, Alabama.  In September 2006, the RO denied service connection for bilateral knee disability.  In April 2007, the RO denied service connection for hypertension and other claims not on appeal.

The Veteran requested a videoconference or Travel Board hearing before the Board in his June 2007 notice of disagreement.  However, the RO notified the Veteran in November 2007 that this request could not be accepted, and he would have an opportunity to request such a hearing after a Statement of the Case (SOC) was issued.  See 38 C.F.R. § 20.704 (2012) (explaining when a hearing before the Board may be requested).  A SOC was then issued in April 2008.  The Veteran filed a substantive appeal (VA Form 9) in June 2008 and indicated that he did not want a Board hearing.  No other communication has been received to request a hearing.  Therefore, no hearing is necessary in the current appeal.

In January 2010, the Board remanded the two issues currently on appeal, as well as service connection for gastroesophageal reflux disease (GERD), for further development.  Service connection was granted for GERD in a December 2010 rating decision, which is a full grant of the benefit sought.  No jurisdiction-conferring notice of disagreement has been received as to the downstream issues of the disability rating or effective date assigned.  As such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

As discussed below, the prior remand directives have been satisfied, and no further development is necessary for a fair adjudication.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he has an undiagnosed bilateral knee disability that manifested by increased joint pain with intermittent swelling and decreased range of motion during active duty service in the Southwest Asia Theater of operations, and manifested to a compensable degree thereafter.

2.  Hypertension did not have clinical onset during active service, or within one year after separation from active duty, and it is not otherwise related to service.


CONCLUSIONS OF LAW

1.  An undiagnosed bilateral knee disability was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2012).

2.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Board's decision herein to grant service connection for an undiagnosed bilateral knee disability constitutes a full grant of that benefit sought on appeal.  No further action is necessary to comply with the VCAA and implementing regulations.

Concerning hypertension, the Veteran was advised in November 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim for hypertension, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service treatment records for his first period of service and all available records pertaining to his second period of service have been obtained and considered.  In a May 2007 letter, the commanding officer for the Alabama National Guard indicated that the Veteran's service medical records for his period of active duty from January 2004 to February 2005 in Iraq were lost, and the available medical records are from his National Guard service.  However, the Veteran is not prejudiced by the absence of such records.  

Rather, the available evidence, including Physical Evaluation Board (PEB) Medical Evaluation Board (MEB) proceedings, documents the Veteran's complaints and objective findings during service.  VA treatment records have also been obtained during and within the two years (and subsequently) after the Veteran's second period of service, which document blood pressure readings and the first diagnosis of hypertension.  Additionally, the Veteran was afforded VA examinations concerning his claimed disabilities in August 2006 and March 2010.  Further, the March 2010 examination, together with the July 2010 addendum report, satisfies the Board remand directives.  In particular, the examiner recorded all subjective and objective information and offered an opinion as to whether the Veteran's hypertension had its clinical onset during active service or is otherwise related to service.  This opinion was supported by a well-reasoned rationale.  There is no argument that the examinations are inadequate, and the Veteran stated in May 2011 that he has no further evidence.  As such, the medical evidence is sufficient for a fair adjudication. 

As discussed above, the remand directives have been satisfied.  Further, in the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which a Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty for training (INACDUTRA) during which a Veteran was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Certain chronic diseases, including arthritis and hypertension, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from active duty service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during active duty service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Service connection may be granted to Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, meaning an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Here, the Veteran served in the Southwest Asia theater of the Persian Gulf War when he was deployed to Iraq from February 2004 to January 2005.  See DD Form 214.  As such, he had qualifying service for consideration under 38 C.F.R. § 3.317.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Hypertension 

The Veteran believes that his current hypertension is due to military service.  As noted above, he served on active duty from July 1976 to July 1979, and from January 2004 to February 2005, with other service in the Army National Guard.  

For VA purposes, hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that systolic pressure is predominantly 160 mm. or greater with a diastolic pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

During the March 1976 enlistment examination for his first period of active duty service, the Veteran had a blood pressure reading of 120/80.  In June 1977, his blood pressure reading was 140/70; in December 1977, his blood pressure reading was 136/54; in December 1978, his blood pressure reading was 152/84; and in July 1979, his blood pressure reading was 156/74.  Although some of these readings may be considered borderline for hypertension, there was no diagnosis of hypertension.  

Between the periods of active duty, an October 2002 retention examination showed a blood pressure reading of 118/78.  The Veteran denied any high or low blood pressure at that time.

As noted above, the Veteran's service treatment records for his second period of active duty from January 2004 to February 2005 are not available.  Thereafter, a May 2005 physical profile from the Army National Guard notes hypertension.    

VA treatment records show blood pressure readings of 114/79 in March 2005, 125/81 in October 2005, 130/88 in February 2006, and 130/83 in March 2006.  

At an August 2006 VA general medical examination, the Veteran's blood pressure readings were 151/92 while supine, 163/99 while sitting, and 155/100 while standing.  The diagnosis was increased blood pressure reading.  

VA outpatient treatment reports dated in August 2006 and January 2007 show assessments of hypertension and a history of elevated blood pressure.  The provider noted that there was no indication for treatment in August 2006, but the Veteran was on medication and the dosage was to be increased as of January 2007.  

Similarly, in an October 2006 MEB evaluation for the National Guard, the Veteran reported having high blood pressure that was being treated at the VA clinic.  He was recommended for further examination for hypertension.  An April 2007 MEB evaluation also revealed a diagnosis of hypertension.

At a March 2010 VA examination, the Veteran reported that he was first diagnosed with hypertension when he was started on medication by a VA physician.  The examiner noted that a review of treatment records shows that the Veteran was started on hydrochlorothiazide in September 2006, 19 months after discharge from active duty.  She also noted the blood pressure readings contained in VA treatment records in 2005 and 2006 and in the August 2006 VA examination report, as summarized above, and that there were no elevated blood pressure readings or treatment in the available active duty service records.  Blood pressure readings were elevated during the current examination, and the examiner diagnosed uncontrolled hypertension on medical therapy.  She stated that there was no objective evidence in the service records of diagnosis or treatment for hypertension, and diagnosis and treatment were initiated more than 18 months after discharge.

In a July 2010 addendum, the VA examiner opined that the Veteran's hypertension is less likely than not caused by or related to service.  She explained that transient elevations of blood pressure are not meaningful in the diagnosis of essential hypertension, and they are a normal response to stressors.  The examiner stated that chronic persistent elevation of blood pressure is meaningful in the diagnosis of essential hypertension, and this did not occur during the Veteran's service.  

Considering all evidence of record, the Board finds that service connection is not warranted for hypertension.  Although the Veteran had varying blood pressure readings while in military service, they did not meet the criteria for a VA disability during active service.  There evidence does not establish that hypertension had its clinical onset in active service, or that it manifested to a compensable degree within one year after discharge from active duty, as required for presumptive service connection based on chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  

Concerning presumptive service connection, the Board notes that a May 2005 physical profile, only a few months after the second period of active duty ended in February 2005, notes conditions including hypertension.  However, there are no indications of blood pressure readings or the basis for any such diagnosis, to include any treatment records.  As such, this is not sufficient to establish service connection.  

Rather, the 2010 VA examiner, through a March 2010 initial report and July 2010 addendum report, explained that the Veteran did not have diagnosed hypertension until August 2006, more than one year after his active duty service.  This was based on a review of all available medical evidence.  The VA examiner also provided a well reasoned explanation as to why the elevated blood pressure readings during military service did not establish hypertension at that time, which was based on the examiner's medical training and experience.  The examiner's opinions are also consistent with the Veteran's lay report that he was first diagnosed with hypertension when he was placed on medication by VA.  

There is no other medical opinion relating to the Veteran's hypertension to military service.  Further, the Veteran is not competent, as a lay witness, to offer a diagnosis or opinion as to the causation of his hypertension, to include whether it first manifested during active service or is otherwise related to service.  Rather, the diagnosis of hypertension is based on objective medical testing, and the question of causation requires specialized medical training, knowledge, or experience due to the complex nature of the cardiovascular system.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The provisions of 38 C.F.R. § 3.317 are not applicable because there is a diagnosis.

As the preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 
Knees

The Veteran filed a service connection claim for a bilateral knee disability in June 2005.  He believes that his pain, intermittent swelling, and limited motion of the knees are related to his period of active duty from January 2004 to February 2005.

The Board first notes that service treatment records from the Veteran's first period of active duty include complaints of a draining sore lateral of the knee in December 1977.  There was an abrasion lateral to left knee and a diagnosis of draining sore of the knee.  A laboratory report indicated a lesion on the right knee of unknown etiology.  Later the same month, the Veteran complained of pain in the right knee, and the assessment was normal examination and possible knee sprain.  At his July 1979 discharge examination, the Veteran denied swollen or painful joints, and no abnormalities were found in the lower extremities or other musculoskeletal areas. 

Although service treatment records are largely unavailable for the Veteran's second period of active duty, there is a January 2005 statement of medical examination and duty status.  At that time, the Veteran was noted to have knee pain/swelling worse with deployment to Iraq.  An explanation stated that he was riding in a HumVee with flexed knees (noting that he is tall) for extended periods, with increased pain and swelling that started getting worse in October 2004.  

After being released from active duty in February 2005, the Veteran reported swelling of the knees in a May 2005 "Initial Medical Review - Annual Medical Certificate."  In a June 2005 memorandum from the National Guard, a line of duty investigation was "approved IN LINE OF DUTY for knee pain."  A VA staff physician then indicated in an October 2005 letter that the Veteran was being treated for osteoarthritis of the knee.  In a July 2006 memorandum from the National Guard, the Veteran was deemed medically disqualified for further military service due, in part, to "osteoarthritis/bilateral knee pain with limitations."  

During an August 2006 VA general medical examination, the Veteran stated that he hurt both knees while stationed in Bagdad, Iraq, in April 2004 when entering and exiting "HUM-V" on multiple missions.  He reported constant, aching pain with flare-ups and occasional swelling since that time.  Physical examination of the right knee showed full range of motion from 0 to 140 degrees with no pain or tenderness on repetition, and the left knee had full extension to 0 and flexion to 130 degrees without pain after repetitive motion.  There was no ligamentous laxity, negative anterior/posterior drawer signs, negative McMurray test, and no effusions in either knee.  The examiner diagnosed subjective bilateral knee arthralgia with normal examination and x-rays, stating that additional limitation due to repetitive use or flare-ups could not be determined without resorting to speculation.  

In October 2006, the Veteran underwent a MEB examination for the National Guard.  He again reported swollen or painful joints and knee trouble.  There were objective abnormalities in the lower extremities, specifically deformity of the right anterior knee with effusion and marked decreased range of motion bilaterally.  Bilateral knee pain "arthritis" was recorded.

A May 2007 MEB report notes bilateral knee pain (slight/intermittent) secondary to osteoarthritis with approximate date of origin in 2004, that existed prior to service and was permanently aggravated by service.  

In an examination related to the MEB report, the Veteran stated that he started having problems with his knees swelling and being painful while in Iraq in March 2004, in that knee pain was aggravated getting in and out of the vehicle on convoys, and his left knee was worse than the right.  Physical examination showed no swelling or ligamentous instability, with negative anterior and posterior drawer sign, negative Lachman and McMurray tests.  Right knee motion testing ranged from 90 to 96 degrees of flexion and 5 to 8 degrees of extension, and left knee motion testing ranged from 91 to 96 degrees of flexion and 12 to 15 degrees of extension.  Range of motion was limited by pain only, with pain at extremes of range of motion testing only.  X-rays from December 2006 were unremarkable.  The examiner stated that the knee problem was aggravated while serving in Iraq.

A July 2007 PEB for the National Guard report described the Veteran's bilateral knee impairment under VA Diagnostic Codes 5099 and 5003 (which pertain to unlisted disability and degenerative arthritis).  The disability was detailed as bilateral knee pain without neurological abnormality, no ligamentous instability, bilateral knee x-rays unremarkable, bilateral knee range of motion limited by pain only, pain rated slight/intermittent.  It was noted to be in line of duty, with a recommended disability percentage of 0 percent.  

Thereafter, a September 2008 PEB report described the Veteran's bilateral knee impairment under VA Diagnostic Code 5003.  The disability was detailed as degenerative arthritis of both knees, with range of motion of 0 to 125 degrees in each knee.  A disability percentage of 10 percent was recommended for each knee.

At a March 2010 VA examination, the Veteran reported having bilateral knee pain while exiting from Humvee in Iraq, with no specific injury or trauma.  The examiner noted the diagnosis of subjective arthralgia with normal exam in x-rays during the prior VA examination.  She also noted that, although the MEB subsequently recommended 10 percent ratings for each knee, x-rays associated with that examination were negative and physical examination was also normal.  

During the March 2010 examination, the Veteran denied locking or instability but stated that his knees will swell on occasion, describing diffuse, nonspecific anterior joint pain with flare-ups.  Range of motion was from 0 to 120 degrees without limitations in the right knee, and 0 to 120 degrees with complaints of discomfort at the extremes of flexion in the left knee.  Lachman, anterior and posterior drawer, and McMurray tests were negative bilaterally, and there was no joint line tenderness, genu varum, or valgus or recurvatum deformities.  Grind test was positive bilaterally, and there was infrapatellar discomfort or tenderness.  X-rays were again negative, with no change from December 2006.  The examiner diagnosed subjective complaints with no objective evidence to support a diagnosis of a bilateral knee condition.  Accordingly, she stated that there was no evidence of diagnosis, treatment or aggravation during military service.

In a July 2010 addendum report, the examiner opined that the Veteran's current bilateral knee conditions are less likely than not caused by or related to service.  She reasoned that the soft tissue draining sore in December 1977 has no medical nexus to the current joint condition.  She further reasoned that there are no significant findings regarding the knees despite subjective complaints.  The examiner stated that nondisability physician/examiners can use the diagnosis of osteoarthritis without any x-ray findings, and the complaints and the Veteran's age certainly lend themselves to a diagnosis of osteoarthritis.  However, the examiner noted that x-rays do not show osteoarthritis.  She stated that, currently, the subjective symptoms without objective findings in the knees are age consistent.

Considering all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to service connection for a bilateral knee disability under the provisions of 38 C.F.R. § 3.317.  Specifically, the lay and medical evidence shows consistent complaints of pain, intermittent swelling, and decreased range of motion in both knees since the Veteran's active duty service in the Southwest Theater of the Persian Gulf War in 2004 and 2005.  

The Board notes that, although the MEB and PEB reports and associated medical evaluations indicate that there was a preexisting knee disability that was aggravated by such service, there was no examination upon the Veteran's entry into this period of active duty to indicate a preexisting disability.  The evidence also does not show that any preexisting condition was clearly and unmistakeably not aggravated by service.  See 38 C.F.R. §§ 3.304, 3.306 (concerning the burden of proof for establishing a preexisting disability, and aggravation of a preexisting disability).  

Further, the evidence does not establish a currently diagnosed knee disability.  The Board acknowledges that the MEB and PEB reports, medical evaluations for such reports, and VA treatment records indicate a diagnosis of osteoarthritis or degenerative arthritis.  However, as noted by the 2010 VA examiner, bilateral knee x-rays were consistently negative.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, arthritis (or degenerative joint disease) must be established by x-rays.  As such, arthritis or degenerative joint disease is not diagnosed for VA purposes in this case.  There is also no other diagnosed disability, as indicated by the two VA examiners.  Rather, the Veteran has subjective complaints with negative x-rays and generally negative objective findings.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted).  

However, the signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness for a Persian Gulf War veteran include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Here, the Veteran has demonstrated joint pain and other symptoms in the knees, as shown by his repeated subjective complaints and evidence of pain during several of the range of motion tests during the course of the appeal, as summarized above.  These symptoms manifested during his service in Iraq.  Further, to the extent that they did not first become manifest during such service, when resolving all reasonable doubt in the Veteran's favor, the symptoms manifested to a degree of 10 percent or more after service.  See 38 C.F.R. § 3.317(a)(1)(i).   

A qualifying chronic disability shall be rated using the schedular evaluation criteria for a condition in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  The rating criteria for disabilities of the knee and leg provide for a 10 percent evaluation where there is flexion of the leg limited to 45 degrees or extension of the leg limited to 10 degrees.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  Further, the evidence indicates that the Veteran's condition would be similar to arthritis.  Arthritis is generally rated based on limitation of motion of the affected part, but a 10 percent rating may be assigned where there is painful, limited motion that is not compensable under the applicable rating criteria.  See 38 C.F.R. § 4.71a, DC 5003.  Similarly, when evaluating disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45, including pain on use or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Here, the October 2006 MEB examiner noted "marked decreased range of motion bilaterally" and knee pain.  Physical examination associated with the May 2007 MEB report also noted range of motion limited by pain.  Right knee flexion at that time was to between 90 and 96 degrees, and extension was to 5 to 8 degrees.  Left knee flexion was to between 91 and 96 degrees, extension was to between 12 and 15 degrees, with pain at the extremes of testing.  While the Veteran had extension to 0 degrees and flexion to between 120 and 140 degrees during other examinations, these lower measurements are consistent with his reports of flare-ups and additional pain with use.  Therefore, when resolving doubt in the Veteran's favor, the evidence establishes a compensable bilateral knee disability based on limited motion, as analogous to arthritis with painful motion or limited extension of each leg.

In summary, the Veteran has an undiagnosed bilateral knee disability that manifested by signs and symptoms of joint pain, intermittent swelling, and decreased range of motion during active duty service in the Southwest Asia Theater of operations, and manifested to a compensable degree thereafter.  As such, service connection is warranted.  See 38 C.F.R. §§ 3.102, 3.317.


ORDER

Service connection for undiagnosed bilateral knee disability is granted.

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


